I dissent. By this decision, the court has taken over the supervision of transportation on the public highways — a duty which it is neither equipped nor authorized by law to perform. That function has, by legislative enactment, been vested in the department of public works. The courts are not warranted in interfering with the department's rulings, except in cases where they clearly appear to be arbitrary or capricious. This is not such a case.
The development of the Coulee dam project opened up an entirely new territory to carriers on the public highways. There was no service into the territory. Naturally, there would be competition among carriers operating in the vicinity for certificates of necessity to serve the new field. None had any inherent right to it. Robertson v. Department of Public Works,180 Wash. 133, 39 P.2d 596. To say whether one or all of the applicants should be granted certificates, was peculiarly addressed to the discretionary power vested in the department. The complexity of the problem confronting the department is manifest from a perusal of the majority opinion.
It is apparent that the court's decision is predicated *Page 111 
on the theory that the department erroneously exercised its discretionary power. This is not sufficient to warrant the court's intervention. Where the legislature has vested discretionary power in a tribunal, the courts have no right to substitute their judgment for that of the tribunal in which the discretion is vested. Dillon v. Whatcom County, 12 Wash. 391,41 P. 174.
MITCHELL, J., concurs with BLAKE, J.